Citation Nr: 1513510	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2012, the Board remanded the claim for additional evidentiary development, and it has now been returned for further appellate consideration.  

The issue of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) was also remanded by the Board in December 2012.  Subsequently, in a February 2013 supplemental statement of the case (SSOC), an increased rating of 100 percent was granted for the entire period on appeal.  This grant was promulgated in a February 2013 rating action.  The Veteran was specifically advised that such represented a total grant of the benefit sought on appeal and, therefore, this matter was considered resolved in full.  As the February 2013 decision is a full grant of the benefit sought on appeal, and the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

A low back disability, to include degenerative disc disease (DDD), was not incurred in service or shown within one year of service discharge, and the preponderance of the evidence fails to establish an etiological link between any diagnosed low back disability and military service.  


CONCLUSION OF LAW

A low back disability, to include DDD, was not incurred or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, October 2007 and December 2012 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  

Additionally, in December 2012, the Board remanded the claim on appeal for examination with opinion to determine the etiology of the Veteran's low back disability.  A VA physician examined the Veteran and provided the requested opinion in January 2013.  A copy of the examination report is of record.  The VA examiner reviewed the Veteran's claims file and considered the Veteran's lay history before rendering an appropriate opinion based on the questions presented by the Board.  The opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, is supported by sufficient detail, and refers to specific documents and medical history, as well as the Veteran's statements, and the examiner provided a complete rationale for the opinion stated that is supported by the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2014).  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., DDD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The United States Court of Appeals for Veterans Claim has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran seeks service connection for a low back disorder.  He maintains that his current low back disability is related to his in-service treatment for such.  He reports that he has continued to have low back pain since service discharge in 1969.  

Currently, the Veteran has low back severe DDD at L4-5, with severe hypertrophic facet arthropathy, and a grade I anterolisthesis of L4 on L5.  See the private magnetic resonance imaging (MRI) report of June 2005 and/or the VA examination report of January 2013.  Shedden/Caluza element number two (2), medical evidence of a current disability, is met.

With regards to Shedden/Caluza element (2), evidence of an in-service disease or injury, the Veteran's STRs reflect that he was seen on one occasion in July 1965 for sudden onset low back pain.  Temporary muscle strain was diagnosed.  An August 1969 separation examination report is negative for complaint or diagnosis of a low back condition.  Thus, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has been met.  

Regarding evidence of a nexus between the Veteran's current low back disability and his in-service treatment for low back pain (Shedden/Caluza element three (3)), the Board finds that the preponderance of the evidence of record is against this element of the claim and the claim must be denied.  There is a VA opinion that is against the claim.  After reviewing the claims file, conducting a physical examination, and taking into consideration the Veteran's lay history, a January 2013 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's low back disability had its onset during military service.  

With respect to the Veteran's low back, the January 2013 VA examiner noted the Veteran's assertions in detail.  Specifically, it was noted that the Veteran claimed that while parachuting during service, he became entangled with another service member.  This resulted in a hard landing which resulted in a brilliant flash of pain in his lower back.  He was taken to the hospital for evaluation.  He said that he was given the option of undergoing further evaluation or returning to his unit, and he chose the latter.  Although he said that he went to sick call a few times, there was only one note in the STRs referring to back pain.  The examiner also noted that the Veteran said that he received additional pain medications from the medic after this initial visit, but it was noted that this was not specifically indicated in the STRs.  

The VA examiner further noted that post separation from service, the Veteran did not seek medical attention for his low back for many years, and while there was current pathology in the lower back, there was no evidence that this existed immediately following his discharge.  Thus, the low back condition was less likely than not related to service in that no permanent injury was shown.  

The Board finds the January 2013 VA physician's opinion to be of high probative value in evaluating the Veteran's claim for service connection for a low back disorder.  His opinion is also clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  This opinion is against the claim and is uncontroverted.  For these reasons the Board finds the VA opinion to be the most probative opinion of record with regards to the question of medical nexus of the Veteran's low back disability.  

In addition, as there is no evidence of any DDD of the low back manifested to a compensable degree within one year of the Veteran's discharge from active military service, service connection is also not warranted for such disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as DDD, and service.  The Veteran is competent to report symptoms, such as low back pain, because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, as to any statements that the Veteran has had low back pain since service discharge in 1969, the Board finds him not to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board again notes that no chronic low back disorder was noted during service, to include at time of service discharge examination in 1969.  The Veteran's recent statements reporting a long history of symptoms of the claimed disability are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his low back.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12 (Fed. Cir. Sept. 30, 2013); (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

In particular, when he filed an initial claim for VA benefits in May 1970, the Veteran identified a left ear hearing loss but made no mention to his back.  Based upon the language and context of the claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of low back problems at that time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  

Indeed, a claim for a low back disorder was not filed until 2007.  The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least 30 years after service.  This long period without problems weighs against the claim.  

Consideration is also given to the Veteran's assertion that his current low back disability is related to his active military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, etiology of low back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Low back conditions are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluation of the lumbar spine and other specific tests (e.g., X-rays) are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to etiologically link any in-service symptoms of low back pain to his currently diagnosed low back disabilities, which were not diagnosed until many years after service, or to link his current low back disabilities to military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of disorders of the spine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

For the foregoing reasons, the claim for service connection for a low back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


